DETAILED ACTION
This communication is response to the amendment filed 01/11/2022. Claims 27-47 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 27-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment necessitated the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27-29, 31-32, 36-37, 42-44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0067335 to Pelletier et al. (hereafter Pelletier) in view of US Pub. 2015/0263957 to WANG et al. (hereafter Wang).

Regarding claim 27, Pelletier discloses an apparatus comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (see Pelletier, ¶ 0049 and ¶ 0050), cause the apparatus at least to: 
determine at a network node whether a packet is of a service type, wherein the service type indicates that the packet is discardable (see Pelletier, ¶ 0020: the probability that a packet will be "congestion-marked or dropped" in a queue is derived as a function of the average depth of the queue where it lies. Traffic classes and resource reservation (e.g. RSVP) in this respect are essentially a mean to separate one interface's queue into multiple smaller ones, for the purpose of calculating this probability; ¶ 0037: packets are selectively marked or dropped when congestion of the radio resources is experienced, the selective marking/dropping being related to or dependent on the probability that a packet will be marked with the relative efficiency of usage of the radio link by the receiver, e.g., dependent upon radio resource usage costs 
calculate at the network node a probability factor or a scheduling metric for transmission of the packet, when it is determined that the packet is of the service type (see Pelletier, ¶ 0037: packets are selectively marked or dropped when congestion of the radio resources is experienced, the selective marking/dropping being related to or dependent on the probability that a packet will be marked with the relative efficiency of usage of the radio link by the receiver, e.g., dependent upon radio resource usage costs and fairness; ¶ 0065: the selective marking/dropping technique of the present technology is related to or dependent on the probability that a packet will be marked with the relative efficiency of usage of the radio link by the receiver, e.g., dependent upon radio resource usage costs and/or fairness. For example, packets are marked or dropped based on a user's associated share of the total (or a subset of the) shared radio resources); and 
determine at the network node whether to transmit the packet to a user equipment based on the probability factor, or adjust at the network node the scheduler 
Pelletier discloses determine at the network node whether to mark or drop the packet based on the probability factor but does not explicitly disclose “determine whether to transmit the packet to a user equipment based on the probability factor, wherein the service type of the packet is determined based on at least a quality of service class identifier”. Since the packet is marked or dropped based on probability factor and Pelletier discloses QOS class identifier (QCI) (see Pelletier, ¶ 0075), it would have been obvious to one of ordinary skill in the art to eventually transmit the marked packets since the marked packets are not dropped and use the QCI of Pelletier to determine the service type based on user design preference.
However, Wang discloses calculate at the network node a probability factor; and determine at the network node whether to transmit the packet to a user equipment based on the probability factor (see Wang, ¶ 0154: the policy update 2020 may include a probability value related to a probability of restricting data from being transmitted from the UE 2002 to one or more destination IP addresses associated with the application server 2010 or to one or more IP address/port number pairs associated with the application server 2010. The probability value may range from 0 (suppress all transmissions) to 1 (allow all transmissions without impediment). The UE wherein the service type of the packet is determined based on at least a quality of service class identifier (see Wang, ¶ 0083: he RAN 806 determines different QoS of different ACCs for different types of data services. In particular, at 812, the RAN 806 may receive QoS from a core network including the HSGW 808 and/or the P-GW 810. Alternatively, the QoS may be preconfigured at the RAN 806. In an aspect, the QoS may include access control information (e.g., a new profile identifier value or a new QoS class of identifier (QCI) value) associated with each access control. At 814, the RAN 806 derives access control parameters for each QoS; ¶ 0107: the eNB obtains access control information for each of multiple types of access controls for different types of data services. In an aspect, the access control information is obtained from the core network or the access control information is preconfigured at the eNB. For example, referring back to FIG. 7, the RAN 706 determines ACCs for different access controls for different types of data services (at 712). Each ACC may be associated with one or more data services. The RAN 706 may receive the ACCs from the core network or may be preconfigured at the RAN 706. In another example, referring back to FIG. 8, the RAN 806 determines different QoS for different access controls (at 812). The RAN 806 may receive QoS from the core network including the HSGW 808 and/or P-GW 810, or the QoS may be preconfigured at the RAN 806. In an aspect, QoS may include 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wang and incorporate it into the system of Pelletier to improve the quality of service of the communication system (see Wang, ¶ 0006).  

Regarding claim 28, Pelletier in view of Wang discloses the apparatus according to claim 27, Wang further discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: transmit the packet from the network node to the user equipment based on the determining (see Wang, ¶ 0154: if the generated random number is greater than the probabilistic value, the UE 2002 restricts the data 2004 from being transmitted and may not proceed with the application launch. Alternatively, when the generated random number is less than the probabilistic value, the UE 2002 may proceed with the application launch and transmit the data 2004 related to the application).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wang and incorporate it into the system of Pelletier to improve the quality of service of the communication system (see Wang, ¶ 0006).  

Regarding claim 29, Pelletier in view of Wang discloses the apparatus according to claim 27, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: discard the packet at the network node based on the probability factor (see Pelletier, ¶ 0020: the probability that a packet will be "congestion-marked or dropped" in a queue is derived as a function of the average depth of the queue where it lies. Traffic classes and resource reservation (e.g. RSVP) in this respect are essentially a mean to separate one interface's queue into multiple smaller ones, for the purpose of calculating this probability).
Also, Wang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: discard the packet at the network node based on the probability factor (see Wang, ¶ 0167: the UE may generate a random number between 0 and 1 and compare the generated random number to the probability value. The UE may determine to suppress transmission of data when the generated random number is greater than the probability value. Alternatively, the UE may determine to suppress transmission of data when the generated random number is less than the probability value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wang and incorporate it into the system of Pelletier to improve the quality of service of the communication system (see Wang, ¶ 0006).  

Regarding claim 31, Pelletier in view of Wang discloses the apparatus according to claim 27, wherein the service type of the packet is further determined based on at least one of information from an application layer, a network configuration, a service configuration, or configuration of the user equipment (see Pelletier, ¶ 0066: as used herein, the term "user" refers to a user of radio resources, and thus may be an IP flow (service) [even a packet itself], a radio bearer, a UE, or a group of UEs. Which of those is marked may be based on relative priority between each other, such as using QoS classes, UE subscription information, or the like).
Wang also discloses wherein the service type of the packet is further determined based on at least one of information from an application layer, a network configuration, a service configuration, or configuration of the user equipment (see Wang, ¶ 0009: The apparatus receives from a base station a plurality of access parameters corresponding to respective types of access controls for different types of data services. The apparatus passes a data service type of a data packet from an application layer to a data service layer. The apparatus determines a corresponding type of access control for the data service type based on an API).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wang and incorporate it into the system of Pelletier to improve the quality of service of the communication system (see Wang, ¶ 0006).  

Regarding claim 32, Pelletier in view of Wang discloses the apparatus according to claim 27, wherein the probability factor or the scheduling metric is 

Regarding claim 36, Pelletier in view of Wang discloses the apparatus according to claim 27, Pelletier does not explicitly disclose wherein the packet comprises a voice packet or a video packet.
However, Wang discloses wherein the packet comprises a voice packet or a video packet (see Wang, ¶ 0076: Data services may include voice over IP (VoIP), a short message service (SMS), a chat service, and other data services).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wang and incorporate it into the system of Pelletier to improve the quality of service of the communication system (see Wang, ¶ 0006).  

Regarding claim 37, it is rejected for the same reasons as set forth in claim 27.

Regarding claim 42, Pelletier in view of Wang discloses the apparatus according to claim 37, but does not explicitly disclose wherein the transmission of the voice packet from the user equipment is a retransmission.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retransmit voice packet for the user 

Regarding claim 43, it is rejected for the same reasons as set forth in claim 31.

Regarding claim 44, it is rejected for the same reasons as set forth in claim 32.

Regarding claim 46, it is rejected for the same reasons as set forth in claim 27. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 27.

Regarding claim 47, it is rejected for the same reasons as set forth in claim 27. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 27.
 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0067335 to Pelletier et al. (hereafter Pelletier) in view of US Pub. 2015/0263957 to WANG et al. (hereafter Wang) and further in view of US Pub. 2016/0029211 to Furuta (hereafter Furuta).

Regarding claim 30, Pelletier in view of Wang discloses the apparatus according to claim 29, but does not explicitly disclose wherein the at least one memory and the computer program code are further configured to, with the at least one 
However, Furuta discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: transmit a negative acknowledgment or a positive acknowledgment from the network node to a higher layer entity, wherein the negative acknowledgment or the positive acknowledgment informs the higher layer entity that the packet has been discarded (see Furuta, ¶ 0086: when the downlink packet is discarded, negative acknowledgement (NACK) is transmitted to the base station 3, and when the uplink packet is discarded, the uplink packet is retransmitted to the base station 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Furuta and incorporate it into the system of Pelletier to improve communication system efficiency.

Claims 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0067335 to Pelletier et al. (hereafter Pelletier) in view of US Pub. 2015/0263957 to WANG et al. (hereafter Wang) and further in view of US Pub. 2009/0275324 to Marco et al. (hereafter Marco).

Regarding claim 33, Pelletier in view of Wang discloses the apparatus according to claim 32, but does not explicitly disclose wherein the packet is transmitted from the network node to the user equipment when the block error rate is higher than a threshold.
However, Marco discloses wherein the packet is transmitted from the network node to the user equipment when the block error rate is higher than a threshold (see Marco, ¶ 0018: in another embodiment upon receipt of the UL BLER from the network, the device determines if it exceeds a predetermined threshold, and if so determines an alternative MCS having a robustness that is different from the commanded MCS' robustness and preemptively transmits the encoded data block in accordance with the alternative MCS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the packet is transmitted from the network node to the user equipment when the block error rate is higher than a threshold as taught by Marco and incorporate it into the system of Pelletier to achieve an improve data transmission system (see Marco, ¶ 0010).

Regarding claim 45, it is rejected for the same reasons as set forth in claim 33.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0067335 to Pelletier et al. (hereafter Pelletier) in view of US Pub. 2015/0263957 to WANG et al. (hereafter Wang) and further in view of US Pub. 2018/0176926 to Xu et al. (hereafter Xu).

Regarding claim 34, Pelletier in view of Wang discloses the apparatus according to claim 32, but does not explicitly disclose wherein the packet is transmitted from the network node to the user equipment when the system resource loading is lightly loaded.
However, Xu discloses wherein the packet is transmitted from the network node to the user equipment when the system resource loading is lightly loaded (see Xu, ¶ 0066: if the first information includes only one of the location information of the UE, the channel quality between the UE and the base station, the channel load between the UE and the base station, the size of the data to be sent by the UE, the uplink service arrival sparseness degree of the base station, or a quantity of times that the UE fails to send, by using the unscheduled uplink data transmission resource, one data packet to the base station or a plurality of data packets in a period of time to the base station, when determining whether the first information meets the preset condition, the UE needs to determine only whether the one piece of information meets a corresponding preset condition; ¶ 0068: If the first information does not meet the preset condition, the UE obtains the unscheduled uplink data transmission resource, and sends data to the base station by using the unscheduled uplink data transmission resource; ¶ 0095: if the first information includes only one of the location information of the UE, the channel quality between the UE and the base station, the channel load between the UE and the base station, the size of the data to be sent by the UE, the uplink service arrival sparseness degree of the base station, or a quantity of times that the UE fails to send, by using the unscheduled uplink data transmission resource, one data packet to the base station or a plurality of data packets in a period of time to the base station, when determining 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Xu and incorporate it into the system of Pelletier to improve transmission efficiency (see Xu, ¶ 0006).

Regarding claim 35, Pelletier in view of Wang discloses the apparatus according to claim 32, but does not explicitly disclose wherein the packet is transmitted from the network node to the user equipment when the quality score is a low score.
However, Xu discloses wherein the packet is transmitted from the network node to the user equipment when the quality score is a low score (see Xu, ¶ 0066: if the first information includes only one of the location information of the UE, the channel quality between the UE and the base station, the channel load between the UE and the base station, the size of the data to be sent by the UE, the uplink service arrival sparseness degree of the base station, or a quantity of times that the UE fails to send, by using the unscheduled uplink data transmission resource, one data packet to the base station or a plurality of data packets in a period of time to the base station, when determining whether the first information meets the preset condition, the UE needs to determine only whether the one piece of information meets a corresponding preset condition; ¶ 0068: If 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Xu and incorporate it into the system of Pelletier to improve transmission efficiency (see Xu, ¶ 0006).

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2009/0067335 to Pelletier et al. (hereafter Pelletier) in view of US Pub. 2015/0263957 to WANG et al. (hereafter Wang) and further in view of US Pub. 2012/0028588 to Marioka et al. (hereafter Marioka).

Regarding claim 38, Pelletier in view of Wang discloses the apparatus according to claim 37, but does not explicitly disclose wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: transmit from the network entity to the user equipment a rescheduling grant for the transmission of the packet based on the determining.
However, Marioka discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: transmit from the network entity to the user equipment a rescheduling grant for the transmission of the packet based on the determining (see Marioka, ¶ 0150: the access point (AP) is adapted to reschedule the allocation of the transmission interval of the frame period while excluding the directional communication link that is invalidated; ¶ 0158: the access point (AP) reschedules the allocation of the transmission interval of the frame period. Then, the access point (AP) reports a Reschedule frame in which a rescheduled content is described in conformity with the first communication method; ¶ 0159: The terminal station (STA1) can receive the Reschedule frame in conformity with the first communication method. By analyzing the description content in the same frame, the terminal station (STA1) can recognize a timing of the transmission interval newly allocated to itself. Then, similarly as described above, toward the access point (AP) after the predetermined time period elapses from the leading of the transmission interval allocated to itself, the terminal station (STA1) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Morioka and incorporate it into the system of Pelletier to improve communication system efficiency (see Morioka, ¶ 0013).

Regarding claim 39, Pelletier in view of Wang and Morioka discloses the apparatus according to claim 38, but does not explicitly discloses wherein the transmitting of the rescheduling grant is explicit or implicit. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use explicit or implicit rescheduling grant since it is well-known in the art to perform this teaching based on user design preference to select desired scheduling scheme for reliable resource allocation.

Regarding claim 40, Pelletier in view of Wang and Morioka discloses the apparatus according to claim 38, Morioka further discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: receive the packet at the network node from the user equipment based on the rescheduling grant (see Morioka, ¶ 0150; ¶ 0156; ¶ 0159).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 41, Pelletier in view of Wang discloses the apparatus according to claim 37, Pelletier does not explicitly disclose Morioka also discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: transmit an acknowledgment from the network entity to the user equipment.
However, Morioka discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: transmit an acknowledgment from the network entity to the user equipment (see Morioka, ¶ 0135: when the reception of the data frame is ended without incident, after the SIFS elapses, the ACK is replied. Through the reception of the ACK, the terminal station (STA1) recognizes that the series of RTS/CTS hand shaking procedure is completed without incident; ¶ 0172: as the ACK is received, the terminal station (STA) recognizes that the series of RTS/CTS hand shaking procedure is completed without incident).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Morioka and incorporate it into the system of Pelletier to improve communication system efficiency (see Morioka, ¶ 0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,897,132 to Feroz et al. discloses enhanced random early discard for networked devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464